DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 remain pending in application 09/507,062.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-16 of U.S. Patent No. 10,412,089. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions disclose equivalent elements for a risk management system for dispensing therapeutic agents (See claim comparison below).
16/518,164
US 10,412,089
1. A risk management system (RMS) device, comprising: 
an RMS database; and 
an RMS processor, the RMS 
processor configured to receive, via a communication network and from a compute device associated with a prescriber, a request to enroll a patient in an RMS program of a therapeutic agent, 

the request including: 


a confirmation of a diagnostic test conducted on the patient, the diagnostic test associated with the therapeutic agent, the RMS processor further configured, in response to the request, to identify a predetermined enrollment period 









the RMS processor configured to store the patient profile in the RMS database; 
the RMS processor configured to generate a first authorization code, based on the predetermined enrollment period, authorizing a pharmacy or the prescriber to dispense the therapeutic agent to the patient and to generate a plurality of additional authorization codes, each additional authorization code from the plurality of additional authorization codes including an initial default instruction prohibiting the pharmacy or the prescriber from dispensing the therapeutic agent, the RMS processor configured to associate the first authorization code and the plurality of additional authorization codes with the patient profile; and 
the RMS processor configured to transmit via the communication network the first authorization code to at least one of a compute device associated with the pharmacy or the compute device associated with the prescriber such that the therapeutic agent can be dispensed to the patient based on the first authorization code, the RMS processor configured to transmit each additional authorization code from the plurality of additional authorization codes and including the initial default instruction via the communication network 
2. The RMS device of claim 1, wherein the RMS processor is further configured to: receive, for the therapeutic agent, from the compute device associated with the pharmacy, a request to enroll the pharmacy in the RMS program; 
transmit, to the compute device associated with the pharmacy, educational material associated with the RMS and the therapeutic agent; 
transmit, to the compute device associated with the pharmacy, access to a test relating to the educational material for a user of the compute device associated with the pharmacy; 
receive an identifier of a performance of the user of the compute device associated with the pharmacy on the test; and 
generate a dispenser profile for the pharmacy if the identifier of the performance meets a performance criterion for the test, the RMS processor further configured to store the dispenser profile in the RMS database as a new dispenser profile.  
3. The RMS device of claim 1, wherein the RMS processor is further configured to: generate, prior to lapse of the predetermined enrollment period, and after generating the patient profile, patient reenrollment information associated with: 
(1) the RMS program and 


transmit the patient reenrollment information to the compute device associated with the prescriber; and receive an indication of consent from the compute device associated with the prescriber in response to the patient reenrollment information, the RMS processor further configured to update the patient profile in the RMS database in response to receiving the consent.  
4. The RMS device of claim 1, wherein the RMS processor is configured to modify at least one additional authorization code from the plurality of additional authorization codes based on an event subsequent to the generation of the plurality of additional authorization 57 208390668 v1Attorney Docket No. OTSU-005/02US 310697-2143 codes such the at least one additional authorization code authorizes the pharmacy or the prescriber to dispense the therapeutic agent to the patient, the event including at least one of a receipt of a diagnostic test result, a receipt of an adverse event report, or a receipt of a dispensing request.  
5. The RMS device of claim 1, wherein the time period is a period of time between receipt of each additional authorization code including the initial default instruction and receipt of an additional authorization code that has been modified by the RMS processor such that the additional authorization code authorizes the pharmacy or the prescriber to dispense the therapeutic agent to the patient.  
6. A risk management system (RMS) device, comprising: an RMS database storing dispenser profiles, patient profiles, and prescriber profiles; and 
an RMS processor, the RMS 

a request from a compute device associated with a pharmacy to dispense a first quantity of the therapeutic agent to a patient, the RMS database including a dispenser profile for the pharmacy, the RMS database including a patient profile for the patient; 
the RMS processor configured to receive a confirmation of a successful diagnostic test of the patient from a compute device associated with a prescriber, the RMS database including a prescriber profile for the prescriber; 
the RMS processor configured to generate a first authorization code if 


the confirmation of the successful diagnostic test of the patient was received within a first predetermined time period, the RMS processor further configured to generate a second authorization code if at least one of: 
(1) 

the confirmation of the successful diagnostic test of the patient was not received within the first predetermined time period, and the request from the compute device associated with the pharmacy is received within a second predetermined time period, or 
(2) a request is received from the compute device associated with the prescriber to dispense a second quantity of the therapeutic agent to the patient, the second quantity different from the first quantity,58208390668 v1Attorney Docket No. OTSU-005/02US 310697-2143 the RMS processor further configured to generate a third authorization code if: 



was not received within the first predetermined time period, or 
(2) the request from the compute device associated with the prescriber to dispense the second quantity of the therapeutic agent is not received within a third predetermined time period; and 
the RMS processor configured to transmit the first authorization code, the second authorization code, or the third authorization code to the compute device associated with the pharmacy such that the pharmacy is permitted to dispense the first quantity of the therapeutic agent if the compute device associated with the pharmacy receives the first authorization code, the pharmacy is permitted to dispense the second quantity of the therapeutic agent if the compute device associated with the pharmacy receives the second authorization code, and the pharmacy is prohibited from dispensing the first quantity and the second quantity if the compute device associated with the pharmacy receives the third authorization code.  



7. A method, comprising: receiving, at a host device of a risk management system (RMS) for a therapeutic agent 

from a compute device associated with a prescriber, a request to enroll the prescriber in the RMS; 



a confirmation of a diagnostic test conducted on the patient, the diagnostic test associated with the therapeutic agent; 


identifying, in response to receiving the request, a predetermined enrollment period; 









generating a first authorization code based on the predetermined enrollment period authorizing a pharmacy or the prescriber to dispense the therapeutic agent to the patient; 
generating a plurality of additional authorization codes, each authorization code from the plurality of additional authorization codes including an initial default instruction prohibiting the pharmacy or the prescriber from dispensing the therapeutic agent, associating the first authorization code and the plurality of additional authorization codes with a patient profile; and59208390668 v1Attorney Docket No. OTSU-005/02US 310697-2143 
o at least one of a compute device associated with the pharmacy or the compute device associated with the prescriber such that the therapeutic agent can be dispensed to the patient based on the first authorization code.  
8. The method of claim 7, wherein the enrolling includes authorizing the prescriber to prescribe the therapeutic agent.  
9. The method of claim 7, wherein the enrolling includes enrolling the prescriber for a predetermined time period, the method further comprising: providing, after the enrolling and to the prescriber, prior to lapse of the predetermined time period, reenrollment information associated with the RMS and with the therapeutic agent; receiving consent from the prescriber in response to the reenrollment information; and reenrolling, at the host device, the prescriber in the RMS in response to receiving the consent.  
10. A method, comprising: 
receiving, at a host device of a risk management system (RMS) for a therapeutic agent, 

a request from a compute device associated with a pharmacy enrolled in the RMS to dispense a first quantity of the therapeutic agent to a patient enrolled in the RMS; 


generating a first authorization code if a confirmation of a successful diagnostic test of the patient was received from a prescriber enrolled in the RMS within a first predetermined time period, 



the first authorization code authorizing the pharmacy to dispense the first quantity of the therapeutic agent to the patient; generating a second authorization code if at least one of: 
(1) the confirmation of the successful diagnostic test of the patient was not received within the first predetermined time period, and the request from the compute device associated with the pharmacy is received within a second predetermined time period; or 
(2) a request is received from a compute device associated with the prescriber to dispense a second quantity of the therapeutic agent to the patient, the second quantity different from the first quantity, the second authorization code authorizing the pharmacy to dispense the second quantity to the patient; 
generating a third authorization code if the confirmation of the successful diagnostic test of the patient was not received within the first predetermined time period and if the 60208390668 v1Attorney Docket No. OTSU-005/02US 310697-2143 request from the compute device associated with the 
prescriber to dispense the second quantity of the therapeutic agent is not received within a third predetermined time period, the third authorization code prohibiting the pharmacy from dispensing the therapeutic agent to the patient; and transmitting via a communication network the first authorization code, the second authorization code, or the third authorization code to the compute device associated with the pharmacy.  
11. The method of claim 10, wherein the first quantity is a standard quantity.  
12. The method of claim 10, wherein the second authorization code authorizes the pharmacy to 
13. The method of claim 10, further comprising transmitting, from the host device to the prescriber, a request for the confirmation of the successful diagnostic test, the confirmation received in response to the request for the confirmation.  
14. The method of claim 10, further comprising: receiving, at the host device of the RMS, the confirmation of the successful diagnostic test, the confirmation of the successful diagnostic test associated with a patient test result meeting a dispensation criterion.  



15. The method of claim 10, further comprising: conducting a diagnostic test 


to determine whether the diagnostic test is successful based on whether a patient test result meets a dispensation criterion; and 

sending the confirmation of the successful diagnostic test of the patient to the host device of the RMS if the patient test result meets the dispensation criterion.
1. A risk management system (RMS) device, comprising: 
an RMS database; and 
an RMS processor, the RMS 
processor configured to receive, via a communication network and from a compute device associated with a prescriber, a request to enroll a patient in an RMS program of a therapeutic agent associated with a plurality of indications, 
the request including: 
a specification of at least one indication from the plurality of indications; and 
a confirmation of a diagnostic test conducted on the patient, the diagnostic test associated with the therapeutic agent and associated with the at least one indication from the plurality of indications, the RMS processor further configured, in response to the request, to identify a predetermined based on the at least one indication from the plurality of indications 
and to generate a patient profile, the patient profile including the predetermined enrollment period, the predetermined enrollment period having a first duration when the at least one indication is a first indication from the plurality of indications, the predetermined enrollment period having a second duration different from the first duration when the at least one indication is a second indication from the plurality of indications; 
the RMS processor configured to store the patient profile in the RMS database;  2 198916104 v1Application No.: 15/219,866Docket No.: OTSU-005/01US 310697-2117 
the RMS processor configured to generate a first authorization code, based on the predetermined enrollment period, authorizing a pharmacy or the prescriber to dispense the therapeutic agent to the patient; and 
the RMS processor configured to transmit via the communication network the first authorization code to at least one of a compute device associated with the pharmacy or the compute device associated with the prescriber such that the therapeutic agent can be dispensed to the patient based on the first authorization code, the RMS processor configured to transmit each additional authorization code from the plurality of additional 
2. The RMS device of claim 1, wherein the RMS processor is further configured to: receive, for the therapeutic agent, from the compute device associated with the pharmacy, a request to enroll the pharmacy in the RMS program; 
transmit, to the compute device associated with the pharmacy, educational material associated with the RMS and the therapeutic agent;3 
198916104 v1Application No.: 15/219,866Docket No.: OTSU-005/01US 310697-2117transmit, to the compute device associated with the pharmacy, access to a test relating to the educational material for a user of the compute device associated with the pharmacy; 
receive an identifier of a performance of the user of the compute device associated with the pharmacy on the test; and 
generate a dispenser profile for the pharmacy if the identifier of the performance meets a performance criterion for the test, the RMS processor further configured to store the dispenser profile in the RMS database as a new dispenser profile.  
3. The RMS device of claim 1, wherein the RMS processor is further configured to: generate, prior to lapse of the predetermined enrollment period, 
(1) the RMS program, 
(2) the therapeutic agent, and 
(3) the first indication; 
transmit the patient reenrollment information to the compute device associated with the prescriber; and receive an indication of consent from the compute device associated with the prescriber in response to the patient reenrollment information, the RMS processor further configured to update the patient profile in the RMS database in response to receiving the consent.
4. The RMS device of claim 1, wherein the RMS processor is configured to modify at least one additional authorization code from the plurality of additional authorization codes based on an event subsequent to the generation of the plurality of additional authorization codes such the at least one additional authorization code authorizes the pharmacy or the prescriber to dispense the therapeutic agent to the patient, the event including at least one of. a receipt of a diagnostic test result, a receipt of an adverse event report, or a receipt of a dispensing request.  
5. The method of claim 1, wherein the time period is a period of time between receipt of each additional authorization code including the initial default instruction and receipt of an additional authorization code that has been modified by the RMS processor such that the additional authorization code authorizes the pharmacy or the prescriber to dispense the therapeutic agent to the patient.  
6. A risk management system (RMS) device, comprising: a RMS database storing dispenser 
a RMS processor, the RMS 
processor configured to receive, for a therapeutic agent associated with a plurality of indications, 
a request from a compute device associated with a pharmacy to dispense a first quantity of the therapeutic agent to a patient, the RMS database including a dispenser profile for the pharmacy, the RMS database including a patient profile for the patient;4198916104 v1Application No.: 15/219,866Docket No.: OTSU-005/01US 310697-2117 
the RMS processor configured to receive a confirmation of a successful diagnostic test of the patient from a compute device associated with a prescriber, the RMS database including a prescriber profile for the prescriber; 
the RMS processor configured to generate a first authorization code if the successful diagnostic test of the patient is associated with at least one indication from the plurality of indications and 
the confirmation of the successful diagnostic test of the patient was received within a first predetermined time period, the RMS processor further configured to generate a second authorization code if at least one of: 
(1) the successful diagnostic test of the patient is associated with the at least one indication, 
the confirmation of the successful diagnostic test of the patient was not received within the first predetermined time period, and the request from the compute device associated with the pharmacy is received within a second predetermined time period, or 
(2) a request is received from the compute device associated with the prescriber to dispense a second quantity of the therapeutic agent to the 
(1) the confirmation of the successful diagnostic test of the patient is not associated with the at least one indication or the confirmation of the successful diagnostic test of the patient 
was not received within the first predetermined time period, or 
(2) the request from the compute device associated with the prescriber to dispense the second quantity of the therapeutic agent is not received within a third predetermined time period; and 
the RMS processor configured to transmit the first authorization code, the second authorization code, or the third authorization code to the compute device associated with the pharmacy such that the pharmacy is permitted to dispense the first quantity of the therapeutic agent if the compute device associated with the pharmacy receives the first authorization code, the pharmacy is permitted to dispense the second quantity of the therapeutic agent if the compute device associated with the pharmacy receives the second authorization code, and the pharmacy is 5 198916104 v1Application No.: 15/219,866Docket No.: OTSU-005/01US 310697-2117 prohibited from dispensing the first quantity and the second quantity if the compute device associated with the pharmacy receives the third authorization code.  
8. A method, comprising: receiving, at a host device of a risk management system (RMS) for a therapeutic agent associated with a plurality of indications, 
from a compute device associated with a prescriber, a request to enroll the prescriber in the RMS; 

with the prescriber, a request to enroll a patient in the RMS, the request including a specification of at least one indication from the plurality of indications and 
a confirmation of a diagnostic test conducted on the patient, the diagnostic test associated with the therapeutic agent and associated with the at least one indication from the plurality of indications; 
identifying, in response to receiving the request, a predetermined enrollment period based on the at least one indication from the plurality of indications, the predetermined enrollment period having a first duration when the at least one indication is a first indication from the plurality of indications, the predetermined enrollment period having a second duration different from the first duration when the at least one indication is a second indication from the plurality of indications;6198916104 v1Application No.: 15/219,866Docket No.: OTSU-005/01US 310697-2117 
generating a first authorization code based on the predetermined enrollment period authorizing a pharmacy or the prescriber to dispense the therapeutic agent to the patient; 
generating a plurality of additional authorization codes, each additional authorization code from the plurality of authorization codes including an initial default instruction prohibiting the pharmacy or the prescriber from dispensing the therapeutic agent, associating the first authorization code and the plurality of additional authorization codes with a patient profile; and 

9. The method of claim 6, wherein the enrolling includes authorizing the prescriber to prescribe the therapeutic agent.  
10. The method of claim 6, wherein the enrolling includes enrolling the prescriber for a predetermined time period, the method further comprising: providing, after the enrolling and to the prescriber, prior to lapse of the predetermined time period, reenrollment information associated with the RMS and with the therapeutic agent; receiving consent from the prescriber in response to the reenrollment information; and reenrolling, at the host device, the prescriber in the RMS in response to receiving the consent.  
11. A method, comprising: 
receiving, at a host device of a risk management system (RMS) for a therapeutic agent associated with a plurality of indications, 
a request from a compute device7 198916104 v1Application No.: 15/219,866Docket No.: OTSU-005/01US 310697-2117associated with a pharmacy enrolled in the RMS to dispense a first quantity of the therapeutic agent to a patient enrolled in the RMS, the request including a specification of at least one indication from the plurality of indications; 
generating a first authorization code if a confirmation of a successful diagnostic test of the patient was received from a prescriber enrolled in the RMS within a first predetermined time period, the successful diagnostic test associated with the at least one indication from the plurality of indications, 
the first authorization code authorizing the pharmacy to dispense the first quantity of the therapeutic agent to the patient; generating a second authorization code if at least one of: 
(1) the confirmation of the successful diagnostic test of the patient was not received within the first predetermined time period, and the request from the compute device associated with the pharmacy is received within a second predetermined time period; or 
(2) a request is received from a compute device associated with the prescriber to dispense a second quantity of the therapeutic agent to the patient, the second quantity different from the first quantity, the second authorization code authorizing the pharmacy to dispense the second quantity to the patient; 
generating a third authorization code if the confirmation of the successful diagnostic test of the patient was not received within the first predetermined time period and if the request from the compute device associated with the 
prescriber to dispense the second quantity of the therapeutic agent is not received within a third predetermined time period, the third authorization code prohibiting the pharmacy from dispensing the therapeutic agent to the patient; and providing the first authorization code, the second authorization code, or the third authorization code to the compute device associated with the pharmacy.  
12. The method of claim 13, wherein the first quantity is a standard quantity.  

14. The method of claim 13, further comprising transmitting, from the host device to the prescriber, a request for the confirmation of the successful diagnostic test, the confirmation received in response to the request for the confirmation.  
15. The method of claim 13, further comprising: receiving, at the host device of the RMS, the confirmation of the successful diagnostic test, the confirmation of the successful diagnostic test associated with a patient test result meeting a dispensation criterion for the at least one indication from the plurality of indications.  
16. The method of claim 13, further comprising: conducting a diagnostic test associated with the at least one indication from the plurality of indications 
to determine whether the diagnostic test is successful based on whether a patient test result meets a dispensation criterion for the at least one indication from the plurality of indications; and 
sending the confirmation of the successful diagnostic test of the patient to the host device of the RMS if the patient test result meets the dispensation criterion.






Claim Rejections – 35 USC §101
35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 1-15 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).



Regarding Step 1, 
Claims 1-6 are directed toward an apparatus (system). Claims 8-15 are directed toward a process (method). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 1-15 are directed toward the judicial exception of an abstract idea.  Independent claims 1, 6, 7, and 10 are directed specifically to the abstract idea of facilitating a risk management program for dispensing therapeutic agents (pharmaceuticals).  
Regarding independent claims 1, 6, 7, and 10, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A method and risk management system (RMS) device, comprising: 
an RMS database; and 
an RMS processor, the RMS processor configured to receive, via a communication network and from a compute device associated with a prescriber, a request to enroll a patient in an RMS program of a therapeutic agent, the request including: 
a confirmation of a diagnostic test conducted on the patient, the diagnostic test associated with the therapeutic agent, the RMS processor further configured, in response to the request, to identify a predetermined enrollment period and to generate a patient profile, the patient profile including the predetermined enrollment period; 
the RMS processor configured to store the patient profile in the RMS database; 
the RMS processor configured to generate a first authorization code, based on the predetermined enrollment period, authorizing a pharmacy or the prescriber to dispense the therapeutic agent to the patient and to generate a plurality of additional authorization codes, each additional authorization code from the plurality of additional authorization codes including an initial default instruction prohibiting the pharmacy or the prescriber from dispensing the therapeutic agent, the RMS processor configured to associate the first authorization code and the plurality of additional authorization codes with the patient profile; and 
the RMS processor configured to transmit via the communication network the first authorization code to at least one of a compute device associated with the pharmacy or the compute device associated with the prescriber such that the therapeutic agent can be dispensed to the patient based on the first authorization code, the RMS processor configured to transmit each additional authorization code from the plurality of additional authorization codes and including the initial default instruction via the communication network to at least one of the compute device associated with the pharmacy or the computer device associated with the prescriber such that the56208390668 v1Attorney Docket No. OTSU-005/02US 310697-2143 pharmacy or the prescriber is prohibited from dispensing the therapeutic agent based on the plurality of additional authorization codes for a time period after receiving each additional authorization code including the initial default instruction.  

As the underlined claim limitations above demonstrate, independent claims 1, 6, 7, and 10 are directed to the abstract idea of Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)). 

Dependent claims 2-5, 8-9, and 11-15 provide further details to the abstract idea of claims 1, 6, 7, and 10 regarding the received data and the indicator (information), therefore, these claims include mental processes and certain methods of organizing human activities for similar reasons provided above for claims 1, 6, 7, and 10. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 1-15 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular 
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits. Dependent claims 2-5, 8-9, and 11-15 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 1-15 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “risk management system (RMS) device”, a “database”, a “processor” configured to, a “compute device” associated with, and a “communication network”; however, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or 
Dependent claims 2-5, 8-9, and 11-15 merely recite further additional embellishments of the abstract idea of independent claims 1, 6, 7, and 10 respectively, but these features only serve to further limit the abstract idea of independent claims 1, 6, 7, and 10, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.  
Therefore, since there are no limitations in the claims 1-15 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 1-15 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.

Response to Arguments
Applicant's arguments filed on 2/11/2022, with respect to Claims 1-15, have been considered but are not persuasive.  The rejection will remain as FINAL, based on the rejection above.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The Applicant has made the argument that the claims are directed to patent eligible subject matter.8 
However, while the Applicant's claims are directed to a Process, Machine, Manufacture or Composition of Matter (Step 1), the claims fail to recite limitations that are “significantly more” than an abstract idea (Step 2a-2b).
The claim limitations (under their broadest reasonable interpretation) recite Certain methods of organizing human activity, Mathematical concepts, and/or Mental processes as defined in the guidance set forth in the 2019 Memorandum. This is so because the claimed limitations recite steps that involve facilitating a risk management program for dispensing therapeutic agents (pharmaceuticals), and steps that a person can perform in his mind or with the aid of pen and paper. See In re BRCA1 & BCR A 2 — Based Hereditary Cancer Test Patent Litig., 11A
Furthermore, having determined that claims recite a judicial exception, analysis under the Memorandum turns now to determining whether there are “additional elements that integrate the judicial exception into a practical application.” See Memorandum (Step 2A, prong 2), see also MPEP § 2106.05(a)-(c), (e)-(h)). This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application within the meaning defined in the Subject Matter Eligibility Guidelines, Examiner notes the following.  While the computer technology does make the steps more easily performed, in principle, the steps can be performed without such computer and the notion of ‘practicality’ is not evidenced.  ‘Practicality’ is based on whether the invention demonstrates:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
The claims are simply directed to an abstract idea (searching, correlating, and transmitting/ displaying data based on saved rules and characteristics) with additional generic computer elements, because the generically recited computer elements do not add a meaningful limitation to the abstract idea, and because they amount to simply implementing the abstract idea on a computer. 
Finally, the examination proceeds to evaluating whether the claims add specific limitations beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)) or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Memorandum (Step 2B). The claims do not add specific limitations beyond what is well-understood, routine, and conventional (See for example the sited prior art of Lovell). As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself.
The Examiner therefore maintains the 35 USC 101 rejections.
Applicant’s remaining arguments are addressed in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

March 13, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629